Cite as 2016 Ark. 126


                   SUPREME COURT OF ARKANSAS.
                                      No.   CR-15-660


ROLANDIS LARENZO CHATMON                       Opinion Delivered March   17, 2016
                   APPELLANT
                                          APPEAL FROM DENIAL OF PRO SE
V.                                        PETITION FOR POSTCONVICTION
                                          RELIEF; PRO SE MOTION AND
STATE OF ARKANSAS                         AMENDED MOTION TO REMAND AND
                                 APPELLEE MOTION FOR APPOINTMENT OF
                                          COUNSEL
                                          [FAULKNER COUNTY CIRCUIT COURT, NO.
                                          23CR-12-571]

                                               HONORABLE CHARLES E.
                                               CLAWSON, CIRCUIT JUDGE

                                               AFFIRMED; MOTION AND AMENDED
                                               MOTION TO REMAND
                                               MOOT; MOTION FOR APPOINTMENT
                                               OF COUNSEL MOOT.

                                      PER CURIAM


        Rolandis Larenzo Chatmon appeals the denial of his pro se petition for

 postconviction relief filed pursuant to Rule 37.1 of the Arkansas Rules of Criminal

 Procedure. Also pending are Chatmon’s motion and amended motion to remand to the

 trial court, as well as his motion for appointment of counsel. Because it is clear from the

 record that Chatmon cannot prevail on appeal, we affirm and his motions are moot.

        On August 9, 2013, Chatmon was found guilty by a jury of three counts of

 aggravated robbery and one count of theft of property. He was sentenced, as a habitual

 offender with a firearm enhancement, to a term of three life sentences plus 360 months’

 imprisonment. His convictions resulted from the residential robbery of three individuals at
                                     Cite as 2016 Ark. 126

gunpoint. His convictions and sentences were affirmed by this court on direct appeal.

Chatmon v. State, 2015 Ark. 28, 467 S.W.3d 731.

       Chatmon filed a timely petition for postconviction relief. The trial court conducted

a hearing and provided Chatmon with the opportunity to make additional arguments and

allegations in support of his petition for postconviction relief. Following the hearing, the

trial court denied relief and concluded that Chatmon’s claims were without merit as either

not cognizable in a Rule 37 proceeding or insufficient to meet the two-prong standard

announced in Strickland v. Washington, 466 U.S. 688 (1984).

       This court will not reverse the trial court’s decision granting or denying

postconviction relief unless it is clearly erroneous. Adkins v. State, 2015 Ark. 336, at 1, 469
S.W.3d 790, 794 (per curiam). A finding is clearly erroneous when, although there is

evidence to support it, the appellate court, after reviewing the entire evidence, is left with

the definite and firm conviction that a mistake has been committed. Id. We will affirm if

a trial court makes the correct decision even if it does so for a different reason. Jones v. State,

347 Ark. 409, 422, 64 S.W.3d 728, 737 (2002).

       For his first point on appeal, Chatmon alleges that his arrest was based on unreliable

and thus insufficient evidence, an obstruction of justice, along with the “wholesale

suppression” of exculpatory evidence; and that he is innocent of the crimes for which he

was convicted. Generally, a challenge to the validity of an arrest warrant and a challenge

to sufficiency of the evidence are not cognizable under Rule 37.1. Moten v. State, 2013 Ark.
503, at 4 (per curiam); Scott v. State, 2012 Ark. 199, at 6–7, 406 S.W.3d 1, 4 (per curiam).




                                                 2
                                   Cite as 2016 Ark. 126

       Chatmon’s assertion that the police and prosecutor suppressed exculpatory evidence

was not raised below and will not be addressed on appeal. Thorton v. State, 2014 Ark. 113,

at 2 (per curiam) (An appellant cannot raise new arguments on appeal or add factual

substantiation to the allegations made below.).

       For his second point on appeal, Chatmon alleges improper admission of prejudicial

evidence. Claims of trial error that could have been addressed at trial and on the record on

direct appeal are not grounds for relief under Rule 37.1. Stewart v. State, 2014 Ark. 419, at

10, 443 S.W.3d 538, 545 (per curiam). Arkansas Rule of Criminal Procedure 37.1 is not a

means to challenge the admissibility of evidence. Id. (citing Watson v. State, 2012 Ark. 27,

at 3 (per curiam)).

       In his third assignment of error, Chatmon insists that his right to a speedy trial was

violated and that counsel waived his speedy-trial rights without his knowledge or consent.

We have consistently held that claims based on a violation of the right to a speedy trial are

a direct attack on the judgment, and such claims are not grounds for a collateral attack on

the judgment under Rule 37.1. Fletcher v. State, 2015 Ark. 106, at 3, 458 S.W.3d 234, 238

(per curiam). Chatmon’s claim that counsel was ineffective in waiving his right to a speedy

trial without his knowledge or consent is cognizable under Rule 37.1, but the allegation

lacks merit because the record shows that there was no violation of Chatmon’s right to a

speedy trial.

       Chatmon was arrested on May 15, 2012, and was brought to trial on August 8, 2013.

Here, a suppression motion was filed on January 4, 2013, and the motion was decided in

Chatmon’s favor on April 8, 2013, which represented an excludable period of time that

                                              3
                                   Cite as 2016 Ark. 126

equaled 94 days. Ark. R. Crim. P. 28.3(a) (2013). Further, the State’s continuance due to

the unavailability of material evidence, which accounted for an additional 30 days, is also

excluded from a speedy-trial calculation. See Ark. R. Crim. P. 29.3(d)(1) (2013). When

124 days of excludable time is subtracted from the 450-day time frame between Chatmon’s

arrest and his trial, 326 days remain, which is well within the 365-day time frame mandated

by the speedy-trial rules. Breeden, 2014 Ark. 159, at 8–9, 432 S.W.3d at 625–26.

        In Chatmon’s fourth point on appeal, he claims that he was denied effective

assistance of counsel and raises numerous allegations of error in support of this claim. The

trial court denied the ineffective-assistance-of-counsel claim without specifically addressing

the allegations raised by Chatmon. If the trial court fails to make specific findings, it is

reversible error, except in cases where it can be determined from the record that the petition

is wholly without merit or where the allegations in the petition are such that it is conclusive

on the face of the petition that no relief is warranted. Hennington v. State, 2012 Ark. 181,

at 9, 403 S.W.3d 55, 62. Here, a review of the record conclusively demonstrates that

Chatmon failed to state facts warranting postconviction relief based on his ineffective-

assistance-of-counsel claim and the supporting allegations of error.

       Under the two-prong standard outlined in Strickland, 466 U.S. 668, to prevail on a

claim of ineffective assistance of counsel, the petitioner must show that (1) counsel’s

performance was deficient and (2) the deficient performance prejudiced his defense. Adkins

v State, 2015 Ark. 336, at 5–6, 336 S.W.3d 790, 795 (per curiam). Unless a petitioner makes

both showings, it cannot be said that the conviction resulted from a breakdown in the

adversarial process that renders the result unreliable. Airsman v. State, 2015 Ark. 409, at 3,

                                               4
                                     Cite as 2016 Ark. 126

473 S.W.3d 549, 553 (per curiam). Chatmon’s conclusory allegations of error fail to

overcome the strong presumption that counsel provided effective assistance and fail to

demonstrate prejudice.

       At the outset, Chatmon contends that his counsel’s poor performance was the result

of a conflict of interest. According to Chatmon, the conflict arose when he filed a pretrial

motion requesting the appointment of new counsel. An actual conflict of interest generally

requires proof that counsel “actively represented conflicting interest,” of third parties.

Townsend v. State, 350 Ark. 129, 134, 85 S.W.3d 526, 528 (2002). There is no evidence in

the record of an actual conflict. In the absence of an actual conflict, a petitioner alleging that

counsel’s performance was deficient due to another form of conflict must demonstrate a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Id. (citing Mickens v. Taylor, 535 U.S. 162 (2002)).

Chatmon’s bare assertion that his relationship with counsel was tainted by hostility and that

he desired other representation does not, standing alone, establish that he was deprived of

effective representation.

       The specific ineffective assistance arguments that Chatmon makes on appeal that

were presented below and preserved for appellate review are as follows: (1) trial counsel

failed to adequately cross-examine the State’s witnesses by identifying inconsistencies in the

testimony; (2) trial counsel failed to object to the admission of the gun seized from Chrystal

Brown’s vehicle; (3) trial counsel failed to object to the admission of evidence of other

crimes during the sentencing phase of Chatmon’s trial; (4) trial counsel failed to present

exculpatory evidence during the sentencing phase; (5) trial counsel failed to object to the

                                                 5
                                    Cite as 2016 Ark. 126

State’s closing argument; (6) trial counsel failed to conduct an adequate investigation and

failed to prepare for the guilt and sentencing phases of his trial.

       Chatmon’s assertions that counsel failed to conduct effective cross-examination or to

conduct a proper investigation lack factual substantiation sufficient to demonstrate that

counsel’s performance fell below an objective standard of reasonableness, or that he was

prejudiced by counsel’s alleged errors. Airsman, 2015 Ark. 409, at 3, 473 S.W.3d at 553.

Chatmon does not identify the witnesses whose testimony was subject to impeachment nor

does he describe the inconsistencies he is referencing. Where a petitioner alleges ineffective

assistance for failure to perform an adequate investigation, he must identify what materials,

witnesses, or evidence could have been uncovered by further investigation, and he must

establish actual prejudice arising from this failure by demonstrating by a reasonable

probability that the specific materials uncovered with further investigation could have

changed the trial outcome. Howard v. State, 367 Ark. 18, 34, 238 S.W.3d 24, 28 (2006).

Chatmon does not identify what material could have been discovered by additional

investigation, and, in the absence of such specific allegations, prejudice cannot be

determined. Abernathy v. State, 2012 Ark. 59, at 8, 386 S.W.3d 477, 483 (per curiam).

       Chatmon’s arguments on appeal that counsel was ineffective by failing to object to

the admission of evidence during the guilt phase of his trial is unavailing. Chatmon contends

that the gun seized from Chrystal Brown’s vehicle should have been suppressed. Chatmon

does not provide a basis upon which the gun could have been suppressed or excluded from

evidence. The gun was seized in a legal search of the vehicle and was relevant to a

determination of Chatmon’s guilt.         Ark. R. Evid. 401(b) (2015). A person seeking

                                                6
                                   Cite as 2016 Ark. 126

postconviction relief based on the failure of counsel to make an objection must show that

the counsel could have made a successful objection in order to demonstrate prejudice.

Breeden, 2014 Ark. 159, at 8, 432 S.W.3d at 625. There is no such showing here.

       Chatmon’s contention that counsel was ineffective for failing to object to the

admission of evidence introduced during the sentencing phase is likewise without merit.

Chatmon does not explain how the testimony of Tiffany Fisk, which he contends was

improper, could have been successfully excluded, and, therefore, fails to show prejudice.

Breeden, 2014 Ark. 159, at 8, 432 S.W.3d at 625.

       Chatmon also contends that counsel failed to introduce exculpatory evidence to

refute the testimony of Tiffany Fisk, but fails to describe the nature of this alleged

exculpatory evidence and does not explain how it could have discredited the testimony.

Chatmon’s allegation that counsel was ineffective for failing to object to the prosecutor’s

closing argument does not identify the basis for a successful objection.          Conclusory

allegations unsupported by facts and that provide no showing of prejudice are insufficient

to warrant Rule 37 relief. Nelson v. State, 344 Ark. 407, 413, 39 S.W.3d 791, 795 (2001)

(per curiam). The burden is entirely on a petitioner to affirmatively support an ineffective-

assistance-of-counsel claim with factual substantiation sufficient to overcome the

presumption that counsel was effective and to demonstrate that he was prejudiced by

counsel’s poor representation.

       For his fifth assignment of error, Chatmon asserts that the court erred when it refused

to appoint conflict-free counsel. However, the court did not rule on this request by

Chatmon. Where the trial court provides written findings on at least one, but less than all

                                              7
                                   Cite as 2016 Ark. 126

of the petitioner’s claims, we have held that an appellant has an obligation to obtain a ruling

on any omitted issues if they are to be considered on appeal. Cowan v. State, 2011 Ark. 537,

at 3 (per curiam). Chatmon’s failure to obtain a ruling on this claim precludes review by

this court.

       In his sixth claim for relief, Chatmon alleges on appeal that the prosecutor failed to

disclose evidence introduced at the trial and failed to provide a full witness list disclosing

Monett Soloman and Tiffany Fisk as witnesses. With respect to Chatmon’s contention that

the prosecutor failed to disclose evidence introduced at trial, including audio recordings of

Chatmon’s telephone conversations that took place while he was incarcerated, this is an

allegation that should have been raised at trial and on direct appeal and cannot be raised for

the first time in a Rule 37 petition. Howard v. State, 367 Ark. 18, 27, 238 S.W.3d 24, 32

(2006). The claim regarding the failure to disclose the names of these witnesses was not

argued below and is waived on appeal. Thornton, 2014 Ark. 113, at 2.

       The trial court did not clearly err when it rejected Chatmon’s claims for

postconviction relief based on allegations of trial-court error, prosecutorial misconduct, and

ineffective assistance of counsel and therefore, we affirm. Chatmon’s motions to remand

for specific rulings from the trial court are moot. Chatmon’s motion for appointment of

counsel is moot.

        Affirmed; motion and amended motion to remand moot; motion for appointment

of counsel moot.




                                               8